IKON Office Solutions, Inc.

$225,000,000

7.75% Senior Notes due 2015

REGISTRATION RIGHTS AGREEMENT

September 21, 2005

Wachovia Capital Markets, LLC
Lehman Brothers Inc.
c/o Wachovia Capital Markets, LLC
One Wachovia Center
301 South College Street
Charlotte, North Carolina 28288-0604

Ladies and Gentlemen:

IKON Office Solutions, Inc., an Ohio corporation (the “Company”) confirms its
agreement with Wachovia Capital Markets, LLC and Lehman Brothers Inc. as
representatives of the initial purchasers (the “Initial Purchasers”) set forth
in Schedule I to the Purchase Agreement, as defined below, on the terms set
forth herein.

This agreement (the “Registration Rights Agreement” or this “Agreement”) is
being entered into in connection with a certain purchase agreement, dated
September 16, 2005, by and between the Company and the Initial Purchasers (the
“Purchase Agreement”), which provides for the issuance and sale by the Company
to the Initial Purchasers of $225,000,000 aggregate principal amount of the
Company’s 7.75% Senior Notes due 2015 (the “Notes”). In order to induce the
Initial Purchasers to enter into the Purchase Agreement, the Company has agreed
to provide the registration rights set forth in this Agreement for the benefit
of the Initial Purchasers and their direct and indirect transferees. The parties
hereby agree as follows:

1. Definitions. Capitalized terms used herein without definition shall have
their respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following capitalized defined terms shall have the following
meanings:

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Additional Interest” has the meaning set forth in Section 4 hereto.

“Affiliate” means, with respect to any specified person, any other person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such specified person. For purposes of this definition, control of
a person means the power, direct or indirect, to direct or cause the direction
of the management and policies of such person whether by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Agreement” has the meaning set forth in the preamble hereto.

“Business Day” means any day excluding Saturday, Sunday or any other day which
is a legal holiday under the laws of New York, New York or is a day on which
banking institutions therein located are authorized or required by law or other
governmental action to close.

“Commission” means the Securities and Exchange Commission.

“Consummate” means, with respect to a Registered Exchange Offer, the occurrence
of (a) the filing and effectiveness under the Act of the Exchange Offer
Registration Statement relating to the Exchange Notes to be issued in the
Registered Exchange Offer, (b) the launching of the Registered Exchange Offer
and the keeping of the Registered Exchange Offer open for a period not less than
the minimum period required pursuant to Section 2(c)(ii) hereof, (c) the
Company’s acceptance for exchange of all Transfer Restricted Notes duly tendered
and not validly withdrawn pursuant to the Registered Exchange Offer and (d) the
delivery of Exchange Notes by the Company to the registrar under the Indenture
in the same aggregate principal amount as the aggregate principal amount of
Transfer Restricted Notes duly tendered and not validly withdrawn by Holders
thereof pursuant to the Registered Exchange Offer and the delivery of such
Exchange Notes to such Holders. The term “Consummation” has a meaning
correlative to the foregoing.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

“Exchange Notes” means debt securities of the Company, substantially identical
in all material respects to the Notes other than issue date (except that the
Additional Interest provisions and the transfer restrictions pertaining to the
Notes will be modified or eliminated, as appropriate), to be issued under the
Indenture in connection with the Registered Exchange Offer.

“Exchange Offer Registration Period” means the 180-day period following the
Consummation of the Registered Exchange Offer, exclusive of any period during
which any stop order shall be in effect suspending the effectiveness of the
Exchange Offer Registration Statement following consummation or during which the
Company has suspended the use of the Prospectus contained therein pursuant to
Section 3(d) following consummation; provided, however, that in the event that
(i) all resales of Exchange Notes (including, subject to the time periods set
forth herein, any resales by Participating Broker-Dealers) covered by such
Exchange Offer Registration Statement have been made or (ii) all such Exchange
Notes cease to be Transfer Restricted Notes, the Exchange Offer Registration
Statement need not thereafter remain effective for such period.

“Exchange Offer Registration Statement” means a registration statement of the
Company on an appropriate form under the Act with respect to the Registered
Exchange Offer, all amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto and all material incorporated by
reference therein.

“Filing Date” has the meaning set forth in Section 2 hereto.

“Holder” means any holder from time to time of Transfer Restricted Notes or
Exchange Notes (including the Initial Purchaser).

“Indenture” means the indenture relating to the Notes and the Exchange Notes,
dated as of September 21, 2005, between the Company and The Bank of New York, as
trustee, as the same may be amended, supplemented, waived or otherwise modified
from time to time in accordance with the terms thereof.

“Initial Purchasers” has the meaning set forth in the preamble hereto.

“Issue Date” means September 21, 2005.

“Losses” has the meaning set forth in Section 8(d) hereto.

“Majority Holders” means the Holders of a majority of the aggregate principal
amount of Transfer Restricted Notes registered under a Registration Statement.

“Managing Underwriters” means the investment banker or investment bankers and
manager or managers that shall administer an underwritten offering under a Shelf
Registration Statement.

“Notes” has the meaning set forth in the preamble hereto.

“Participating Broker-Dealer” means any Holder (which may include one of the
Initial Purchasers) that is a broker-dealer electing to exchange Notes acquired
for its own account as a result of market-making activities or other trading
activities for Exchange Notes.

“Private Exchange Notes” has the meaning set forth in Section 2(g) hereof.

“Prospectus” means the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A under the Act or any similar rule that may be adopted by the
Commission), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Transfer Restricted
Notes covered by such Registration Statement, and all amendments and supplements
to the Prospectus.

“Purchase Agreement” has the meaning set forth in the preamble hereto.

“Registered Exchange Offer” means the proposed offer to the Holders to issue and
deliver to such Holders, in exchange for the Notes, a like aggregate principal
amount of Exchange Notes.

“Registration Statement” means any Exchange Offer Registration Statement or
Shelf Registration Statement that covers any of the Transfer Restricted Notes
pursuant to the provisions of this Agreement, amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto, and all
material incorporated by reference therein.

“Shelf Registration” means a registration of Transfer Restricted Notes with the
Commission effected pursuant to Section 3 hereof.

“Shelf Registration Period” has the meaning set forth in Section 3(b) hereof.

“Shelf Registration Statement” means a “shelf” registration statement of the
Company filed pursuant to the provisions of Section 3 hereof, which covers some
or all of the Transfer Restricted Notes, as applicable, on an appropriate form
under Rule 415 under the Act, or any similar rule that may be adopted by the
Commission, and which may be in the format of an amendment to the Exchange Offer
Registration Statement if permitted by the Commission, all amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and all material incorporated by reference therein.

“Transfer Restricted Notes” means each Note upon original issuance thereof and
at all times subsequent thereto, each Private Exchange Note as to which
Section 3(a)(iii) or Section 3(a)(iv) applies upon original issuance and at all
times subsequent thereto, until in the case of any such Note or Exchange Note,
as the case may be, the earliest to occur of (i) the date on which such Note has
been exchanged by a person other than a Participating Broker-Dealer for an
Exchange Note (other than with respect to an Exchange Note as to which
Section 3(a)(iii) or Section 3(a)(iv) applies), (ii) with respect to Exchange
Notes received by Participating Broker-Dealers in the Registered Exchange Offer,
the date on which such Exchange Note has been sold by such Participating
Broker-Dealer by means of the Prospectus contained in the Exchange Offer
Registration Statement, (iii) a Shelf Registration Statement covering such Note
or Exchange Note, as the case may be, has been declared effective by the
Commission and such Note or Exchange Note, as the case may be, has been disposed
of in accordance with such effective Shelf Registration Statement, (iv) the date
on which such Note or Exchange Note, as the case may be, can be sold without any
limitations under clauses (c), (e), (f) or (h) of Rule 144 under the Act or any
similar rule that may be adopted by the Commission, (v) the date on which such
Note or Exchange Note is transferred to the public pursuant to Rule 144 under
the Act or (vi) such Note or Exchange Note, as the case may be, ceases to be
outstanding for purposes of the Indenture.

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended.

“Trustee” means the trustee with respect to the Notes and Exchange Notes under
the Indenture.

2. Registered Exchange Offer; Resales of Exchange Notes by Participating
Broker-Dealers; Private Exchange. (a) The Company shall prepare and, not later
than 110 days from the Issue Date (or, if such 110th day is not a Business Day,
by the first Business Day thereafter), shall file with the Commission the
Exchange Offer Registration Statement with respect to the Registered Exchange
Offer (the date of such filing hereinafter referred to as the “Filing Date”).
The Company shall use its reasonable best efforts (i) to cause the Exchange
Offer Registration Statement to be declared effective under the Act within
200 days from the Issue Date (or, if such 200th day is not a Business Day, by
the first Business Day thereafter) and (ii) to Consummate the Registered
Exchange Offer within 230 days from the Issue Date (or, if such 230th day is not
a Business Day, by the first Business Day thereafter).

(b) The objective of the Registered Exchange Offer is to enable each Holder
electing to exchange Transfer Restricted Notes for Exchange Notes (assuming that
such Holder (x) is not an “affiliate” of the Company within the meaning of the
Act, (y) is not a broker-dealer that acquired the Transfer Restricted Notes in a
transaction other than as a part of its market-making or other trading
activities and (z) if such Holder is not a broker-dealer, acquires the Exchange
Notes in the ordinary course of such Holder’s business, is not participating in
the distribution of the Exchange Notes and has no arrangements or intentions
with any person to make a distribution of the Exchange Notes) to resell such
Exchange Notes from and after their receipt without any limitations or
restrictions under the Act. Each Holder participating in the Registered Exchange
Offer shall be required to represent to the Company that at the time of the
Consummation of the Registered Exchange Offer each of the items listed in
subsections (x), (y) and (z) of this Section 2(b) is true.

(c) In connection with the Registered Exchange Offer, the Company shall:

(i) mail to each Holder a copy of the Prospectus forming part of the Exchange
Offer Registration Statement, together with an appropriate letter of transmittal
and related documents;

(ii) keep the Registered Exchange Offer open for acceptance for not less than 30
Business Days (or longer if required by applicable law) after the date notice
thereof is mailed to Holders;

(iii) permit Holders to withdraw tendered Notes at any time prior to 5:00 p.m.
New York City time on the last Business Day on which the Registered Exchange
Offer shall remain open;

(iv) utilize the services of a depositary for the Registered Exchange Offer with
an address in the Borough of Manhattan, The City of New York; and

(v) comply in all material respects with all applicable laws relating to the
Registered Exchange Offer.

(d) As soon as practicable after the Consummation of the Registered Exchange
Offer, the Company shall:

(i) accept for exchange all the Notes validly tendered and not withdrawn
pursuant to the Registered Exchange Offer;

(ii) deliver to the Trustee for cancellation all of the Notes so accepted for
exchange; and

(iii) cause the Trustee promptly to authenticate and deliver to each Holder
Exchange Notes equal in principal amount to the Transfer Restricted Notes of
such Holder so accepted for exchange.

(e) The Initial Purchasers and the Company acknowledge that, pursuant to
interpretations by the staff of the Commission of Section 5 of the Act, and in
the absence of an applicable exemption therefrom, each Participating
Broker-Dealer is required to deliver a Prospectus in connection with a sale of
any Exchange Notes received by such Participating Broker-Dealer pursuant to the
Registered Exchange Offer in exchange for Transfer Restricted Notes acquired for
its own account as a result of market-making activities or other trading
activities. Accordingly, the Company will allow Participating Broker-Dealers and
other persons, if any, with similar prospectus delivery requirements to use the
Prospectus contained in the Exchange Offer Registration Statement during the
Exchange Offer Registration Period in connection with the resale of such
Exchange Notes and shall:

(i) include the information set forth in (a) Annex A hereto on the cover of the
Prospectus forming a part of the Exchange Offer Registration Statement;
(b) Annex B hereto in the forepart of the Exchange Offer Registration Statement
in a section setting forth details of the Registered Exchange Offer; (c) Annex C
hereto in the plan of distribution section of the Prospectus forming a part of
the Exchange Offer Registration Statement, and (d) Annex D hereto in the letter
of transmittal delivered pursuant to the Registered Exchange Offer; and

(ii) use reasonable best efforts to keep the Exchange Offer Registration
Statement continuously effective under the Act during the Exchange Offer
Registration Period for delivery of the Prospectus included therein by
Participating Broker-Dealers in connection with sales of Exchange Notes received
pursuant to the Registered Exchange Offer, as contemplated by Section 5(h)
below.

(f) In the event that one of the Initial Purchasers determines that it is not
eligible to participate in the Registered Exchange Offer with respect to the
exchange of Transfer Restricted Notes constituting any portion of an unsold
allotment, upon the effectiveness of the Shelf Registration Statement as
contemplated by Section 3 hereof and at the request of the Initial Purchaser,
the Company shall issue and deliver to such Initial Purchaser, or to the party
purchasing Transfer Restricted Notes registered under the Shelf Registration
Statement from such Initial Purchaser, in exchange for such Transfer Restricted
Notes, a like principal amount of Exchange Notes to the extent permitted by
applicable law (the “Private Exchange Notes”). The Company shall use their
reasonable best efforts to cause the CUSIP Service Bureau to issue the same
CUSIP number for such Private Exchange Notes as for Exchange Notes issued
pursuant to the Registered Exchange Offer.

3. Shelf Registration. If (i) the Company is not permitted to file the Exchange
Offer Registration Statement or to Consummate the Registered Exchange Offer
because the Registered Exchange Offer is not permitted by applicable law or
Commission policy, (ii) for any other reason the Registered Exchange Offer is
not Consummated within 230 days (or if such 230th day is not a Business Day, by
the first Business Day thereafter) of the Issue Date (provided that the
Company’s obligation pursuant to this clause (ii) shall cease if the Exchange
Offer is subsequently Consummated), (iii) the Initial Purchasers so request with
respect to Notes acquired by it directly from the Company, which have not been
resold on or prior to the 20th day (or if such 20th day is not a Business Day,
by the first Business Day thereafter) following the Consummation of the
Registered Exchange Offer, (iv) any Holder notifies the Company on or prior to
the 20th day (or if such 20th day is not a Business Day, by the first Business
Day thereafter) following the Consummation of the Registered Exchange Offer that
(A) such Holder is not eligible to participate in the Registered Exchange Offer,
due to applicable law or Commission policy, (B) the Exchange Notes such Holder
would receive would not be freely tradable, (C) such Holder is a Participating
Broker-Dealer that cannot publicly resell the Exchange Notes that it acquires in
the Registered Exchange Offer without delivering a Prospectus and the Prospectus
contained in the Exchange Offer Registration Statement is not appropriate or
available for resales following the completion of the Registered Exchange Offer,
or (D) the Holder is a broker-dealer and owns Notes it has not exchanged and
that it acquired directly from the Company or one of its Affiliates, or (v) in
the case where the Initial Purchasers participate in the Registered Exchange
Offer or acquires Private Exchange Notes pursuant to Section 2(f) hereof, the
Initial Purchasers do not receive freely tradable Exchange Notes in exchange for
Notes constituting any portion of an unsold allotment and the Initial Purchasers
notify the Company on or prior to the 20th day following the Consummation of the
Registered Exchange Offer (it being understood that, for purposes of this
Section 3, (x) the requirement that the Initial Purchasers deliver a Prospectus
containing the information required by Items 507 and/or 508 of Regulation S-K
under the Act in connection with sales of Exchange Notes acquired in exchange
for such Transfer Restricted Notes shall result in such Exchange Notes being not
“freely tradable” and (y) the requirement that a Participating Broker-Dealer
deliver a Prospectus in connection with sales of Exchange Notes acquired in the
Registered Exchange Offer in exchange for Transfer Restricted Notes acquired as
a result of market-making activities or other trading activities shall result in
such Exchange Notes being not “freely tradable”), the following provisions shall
apply:

(a) The Company shall use its reasonable best efforts to prepare and file with
the Commission a Shelf Registration Statement prior to the 45th day (or if such
45th day is not a Business Day, by the first Business Day thereafter) following
the earliest to occur of (i) the date on which the Company determines that it is
not permitted to file the Exchange Offer Registration Statement or to Consummate
the Registered Exchange Offer; (ii) 45 days (or if such 45th day is not a
Business Day, by the first Business Day thereafter) after the Exchange Offer
Registration Statement has been declared effective if the Registered Exchange
Offer has not been Consummated by such date and (iii) the date notice is given
pursuant to Section 3(a)(iii), (iv) or (v) above, and shall use its reasonable
best efforts to cause the Shelf Registration Statement to be declared effective
by the Commission within 90 days after such filing (or if such 90th day is not a
Business Day, by the first Business Day thereafter). With respect to Exchange
Notes received by the Initial Purchasers in exchange for Notes constituting any
portion of an unsold allotment, the Company may, if permitted by current
interpretations by the Commission’s staff, file a post-effective amendment to
the Exchange Offer Registration Statement containing the information required by
Regulation S-K Items 507 and/or 508, as applicable, in satisfaction of its
obligations under this paragraph (b) with respect thereto, and any such Exchange
Offer Registration Statement, as so amended, shall be referred to herein as, and
governed by the provisions herein applicable to, a Shelf Registration Statement.

(b) The Company shall use its reasonable best efforts to keep such Shelf
Registration Statement continuously effective (subject to Section 3(d)) in order
to permit the Prospectus forming a part thereof to be usable by Holders until
the earliest of (i) such time as the Notes or Exchange Notes covered by the
Shelf Registration Statement cease to be Transfer Restricted Notes and (ii) two
years from the date the Shelf Registration Statement has been declared effective
exclusive of any period during which any stop order shall be in effect
suspending the effectiveness of the Shelf Registration Statement or during which
the Company has suspended the use of the Prospectus contained therein pursuant
to Section 3(d) (in any such case, such period being called the “Shelf
Registration Period”). The Company shall be deemed not to have used its
reasonable best efforts to keep the Shelf Registration Statement effective
during the Shelf Registration Period if it voluntarily takes any action that
would result in Holders of Transfer Restricted Notes covered thereby not being
able to offer and sell such notes during that period, unless such action is
(x) required by applicable law or (y) pursuant to Section 3(d) hereof, and, in
either case, so long as the Company promptly thereafter complies with the
requirements of Section 5(k) hereof, if applicable.

(c) The Company may suspend the use of the Prospectus for a period not to exceed
30 days in any six-month period or an aggregate of 60 days in any twelve-month
period for valid business reasons (not including avoidance of its obligations
hereunder) or to avoid premature public disclosure of a pending corporate
transaction, including pending acquisitions or divestitures of assets, mergers
and combinations and similar events; provided that (i) the Company promptly
thereafter complies with the requirements of Section 5(k) hereof, if applicable;
and (ii) the period during which the Registration Statement is required to be
effective and usable shall be extended by the number of days during which such
Registration Statement was not effective or usable pursuant to the foregoing
provisions;

(d) No Holder of Transfer Restricted Notes may include any of its Transfer
Restricted Notes in any Shelf Registration Statement pursuant to this Agreement
unless and until such Holder furnishes to the Company in writing, within 10 days
after receipt of a request therefor, such information as the Company may
reasonably request for use in connection with any Shelf Registration Statement
or Prospectus or preliminary Prospectus included therein. Each Holder of
Transfer Restricted Notes as to which any Shelf Registration Statement is being
effected agrees to furnish promptly to the Company all information required to
be disclosed in order to make the information previously furnished to the
Company by such Holder not misleading.

4. Additional Interest. (a) The parties hereto agree that Holders of Transfer
Restricted Notes will suffer damages if the Company fails to perform its
obligations under Section 2 or Section 3 hereof and that it would not be
feasible to ascertain the extent of such damages. Accordingly, in the event that
(i) the applicable Registration Statement is not filed with the Commission on or
prior to the date specified herein for such filing, (ii) the applicable
Registration Statement has not been declared effective by the Commission on or
prior to the date specified herein for such effectiveness after such obligation
arises, (iii) if the Registered Exchange Offer is required to be Consummated
hereunder, the Registered Exchange Offer has not been Consummated by the Company
within the time period set forth in Section 2(a) hereof, or (iv) prior to the
end of the Exchange Offer Registration Period or the Shelf Registration Period,
any Shelf Registration Statement or Exchange Offer Registration Statement, as
the case may be, ceases to be effective or usable at any time it is required to
be effective pursuant to this Agreement except as permitted under Section 3(c)
hereto (each such event referred to in clauses (i) through (iv), a “Registration
Default”), then additional interest with respect to the Transfer Restricted
Notes (“Additional Interest”) will accrue with respect to the first 90-day
period immediately following the occurrence of the first Registration Default in
an amount equal to 0.25% per annum per $1,000 principal amount of such Notes and
will increase by an additional 0.25% per annum per $1,000 principal amount of
such Notes for each subsequent 90-day period until all Registration Defaults
have been cured, up to an aggregate maximum amount of Additional Interest of
0.5% per annum per $1,000 principal amount of Notes for all Registration
Defaults. A Registration Default shall be cured on the date on which (1) in the
case of clause (i) above, the applicable Registration Statement is filed, (2) in
the case of clause (ii) above, the applicable Registration Statement is declared
effective; (3) in the case of clause (iii) above, the Registered Exchange Offer
is Consummated; and (4) in the case of clause (iv) above, the Registration
Statement which had ceased to remain effective or usable is declared effective
or usable. Following the cure of all Registration Defaults, the accrual of
Additional Interest with respect to such Registration Defaults will cease and
the interest rate on the Notes shall thereafter be the coupon rate.
Notwithstanding anything to the contrary in this Section 4(a), the Company shall
not be required to pay Additional Interest to a Holder of Restricted Transfer
Notes if such Holder failed to comply with its obligations to make the
representations set forth in the second sentence of Section 2(b) or provide the
requested information pursuant to Section 3(e).

(b) The Company shall notify the Trustee and paying agent under the Indenture
(or the trustee and paying agent under such other indenture under which any
Transfer Restricted Notes are issued) immediately upon the happening of each and
every Registration Default. The Company shall pay the Additional Interest due on
the Transfer Restricted Notes by depositing with the paying agent (which shall
not be the Company for these purposes) for the Transfer Restricted Notes, in
trust, for the benefit of the Holders thereof, prior to 11:00 a.m. on the next
interest payment date specified in the Indenture (or such other indenture), sums
sufficient to pay the Additional Interest then due. The Additional Interest due
shall be payable on each interest payment date specified by the Indenture (or
such other indenture) to the record holders entitled to receive the interest
payment to be made on such date. Each obligation to pay Additional Interest
shall be deemed to accrue from and include the date of the first applicable
Registration Default to, but excluding, the earlier of (i) the cure of all
relevant Registration Defaults and (ii) the relevant interest payment date.

(c) The parties hereto agree that the Additional Interest provided for in this
Section 4 constitutes a reasonable estimate of the damages that will be suffered
by Holders of Transfer Restricted Notes by reason of the happening of any
Registration Default and are intended to and shall constitute the sole remedy
for damages that will be suffered by the Holders of the Transfer Restricted
Notes by reason of any of the failures listed in Section 4(a).

(d) All Additional Interest which has accrued pursuant to this Section 4 and
which is outstanding with respect to any Transfer Restricted Note shall remain
outstanding until paid in full (notwithstanding termination of this Agreement,
Consummation of the Registered Exchange Offer or cessation of effectiveness of
the Shelf Registration Period).

5. Registration Procedures. In connection with any Exchange Offer Registration
Statement, and, to the extent applicable, any Shelf Registration Statement, the
following provisions shall apply:

(a) The Company shall furnish to the Initial Purchasers, prior to the filing
thereof with the Commission, a copy of any Registration Statement, and each
amendment thereof and each amendment or supplement, if any, to the Prospectus
included therein and shall reflect in each such document, when so filed with the
Commission, such comments as the Initial Purchasers reasonably may propose.

(b) The Company shall ensure that:

(i) any Registration Statement and any amendment thereto and any Prospectus
contained therein and any amendment or supplement thereto complies in all
material respects with the Act;

(ii) any Registration Statement and any amendment thereto does not, when it
becomes effective, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; and

(iii) any Prospectus forming part of any Registration Statement, including any
amendment or supplement to such Prospectus, does not include an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

provided that the Company shall have no obligation to ensure the foregoing with
respect to information with respect to the Initial Purchasers, any Underwriter
or any Holder required to be included in any Registration Statement or
Prospectus pursuant to the Act or provided by the Initial Purchasers, any Holder
or any Underwriter specifically for inclusion in any Registration Statement or
Prospectus.

(c) The Company shall promptly advise (which advice, other than in the case of
clause (i), shall be accompanied by an instruction to suspend the use of the
Prospectus until the requisite changes have been made) the Initial Purchasers
and, in the case of a Shelf Registration Statement, the Holders of Transfer
Restricted Notes covered thereby, and, in the case of an Exchange Offer
Registration Statement, any Participating Broker-Dealer that has provided in
writing to the Company a telephone or facsimile number and address for notices,
and, if requested by the Initial Purchasers or any such Holder or Participating
Broker-Dealer, confirm such advice in writing:

(i) when a Registration Statement and any amendment thereto has been filed with
the Commission and when the Registration Statement or any post effective
amendment thereto has become effective;

(ii) of any request by the Commission for amendments or supplements to the
Registration Statement or the Prospectus included therein or for additional
information;

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose;

(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Transfer Restricted Notes included in any
Registration Statement for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and

(v) of the happening of any event that requires the making of any changes in the
Registration Statement or the Prospectus so that, as of the date of the issuance
of such advice, the statements therein are not misleading and do not omit to
state a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in light of the circumstances
under which they were made) not misleading.

(d) The Company shall use reasonable best efforts to obtain the withdrawal of
any order suspending the effectiveness of any Registration Statement at the
earliest possible time.

(e) The Company shall furnish to each Holder of Transfer Restricted Notes
included within the coverage of any Shelf Registration Statement, without
charge, at least one copy of such Shelf Registration Statement and any post
effective amendment thereto, including financial statements and schedules, and,
if the Holder so requests in writing, all exhibits thereto (including those
incorporated by reference).

(f) The Company shall, during the Shelf Registration Period, deliver to each
Holder of Transfer Restricted Notes included within the coverage of any Shelf
Registration Statement, without charge, as many copies of the Prospectus
(including any preliminary Prospectus) included in such Shelf Registration
Statement and any amendment or supplement thereto as such Holder may reasonably
request; and the Company consents to the use of the Prospectus (including any
preliminary prospectus) or any amendment or supplement thereto by each of the
selling Holders of Transfer Restricted Notes in connection with the offering and
sale of the Transfer Restricted Notes covered by the Prospectus or any amendment
or supplement thereto.

(g) The Company shall furnish to each Participating Broker-Dealer that so
requests, without charge, at least one copy of the Exchange Offer Registration
Statement and any post-effective amendment thereto, including financial
statements and schedules, any documents incorporated by reference therein and,
if the Participating Broker-Dealer so requests in writing, all exhibits thereto
(including those incorporated by reference).

(h) The Company shall, during the Exchange Offer Registration Period and
pursuant to the requirements of the Act for the resale of the Exchange Notes
during the period in which a prospectus is required to be delivered under the
Act (including any Commission no-action letters relating to the Registered
Exchange Offer), deliver to each Participating Broker-Dealer, without charge, as
many copies of the Prospectus (including any preliminary Prospectus) included in
such Exchange Offer Registration Statement and any amendment or supplement
thereto as such Participating Broker-Dealer may reasonably request; and the
Company consents to the use of the Prospectus (including any preliminary
Prospectus) or any amendment or supplement thereto by any such Participating
Broker-Dealer in connection with the offering and sale of the Exchange Notes, as
provided in Section 2(e) above.

(i) Prior to the Registered Exchange Offer or any other offering of Transfer
Restricted Notes pursuant to any Registration Statement, the Company shall use
reasonable best efforts to register, qualify or cooperate with the Holders of
Transfer Restricted Notes included therein and their respective counsel in
connection with the registration or qualification of such Transfer Restricted
Notes for offer and sale under the securities or blue sky laws of such states as
any such Holders reasonably request in writing and do any and all other acts or
things necessary or advisable to enable the offer and sale in such jurisdictions
of the Transfer Restricted Notes covered by such Registration Statement;
provided, however, that the Company will not be required to qualify generally to
do business in any jurisdiction in which it is not then so qualified, to file
any general consent to service of process or to take any action which would
subject it to general service of process or to taxation in any such jurisdiction
where it is not then so subject.

(j) The Company shall cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing Transfer Restricted Notes
to be sold pursuant to any Registration Statement free of any restrictive
legends and in denominations and registered in such names as Holders may
appropriately request prior to sales of Transfer Restricted Notes pursuant to
such Registration Statement.

(k) Upon the occurrence of any event contemplated by Section 3(d) or paragraph
(c) (v) of this Section 5, the Company shall promptly prepare and file a
post-effective amendment to any Registration Statement or an amendment or
supplement to the related Prospectus or any other required document so that, as
thereafter delivered to purchasers of the Transfer Restricted Notes included
therein, the Prospectus will not include an untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

(l) The Company shall use its reasonable best efforts to obtain a new CUSIP
number (if not already obtained) for the Transfer Restricted Notes or Exchange
Notes registered under such Registration Statement, as the case may be, not
later than the effective date of such Registration Statement.

(m) The Company shall use its reasonable best efforts to comply with all
applicable rules and regulations of the Commission and shall make generally
available to the security holders as soon as practicable after the effective
date of the applicable Registration Statement an earnings statement satisfying
the provisions of Section 11(a) of the Act and Rule 158 promulgated thereunder.

(n) The Company shall use reasonable best efforts to cause the Indenture to be
qualified under the Trust Indenture Act in a timely manner.

(o) The Company may require each Holder of Transfer Restricted Notes to be sold
pursuant to any Shelf Registration Statement to furnish to the Company such
information regarding the Holder and the distribution of such Transfer
Restricted Notes as may, from time to time, be reasonably required by the Act,
and the obligations of the Company to any Holder hereunder shall be expressly
conditioned on the compliance of such Holder with such request.

(p) The Company shall, if requested, promptly incorporate in a Prospectus
supplement or post-effective amendment to a Shelf Registration Statement
(i) such information as the Majority Holders or, if the Transfer Restricted
Notes are being sold in an underwritten offering, as the Managing Underwriters
and the Majority Holders, reasonably provide to the Company in writing for
inclusion in the Shelf Registration Statement, or Prospectus, and (ii) such
information as a Holder may reasonably provide from time to time to the Company
in writing for inclusion in a Prospectus or any Shelf Registration Statement, in
the case of clause (i) or (ii) above, concerning such Holder and/or underwriter
and the distribution of such Holder’s Transfer Restricted Notes and, in either
case, shall make all required filings of such Prospectus supplement or
post-effective amendment as soon as practicable after being notified in writing
of the matters to be incorporated in such Prospectus supplement or
post-effective amendment.

(q) In the case of any Shelf Registration Statement, the Company shall enter
into such agreements (including underwriting agreements) and take all other
customary and appropriate actions as may be reasonably requested in order to
expedite or facilitate the registration or the disposition of any Transfer
Restricted Notes, and in connection therewith, if an underwriting agreement is
entered into, cause the same to contain indemnification provisions and
procedures no less favorable than those set forth in Section 8 (or such other
provisions and procedures reasonably acceptable to the Majority Holders and the
Managing Underwriters, if any, with respect to all parties to be indemnified
pursuant to Section 8).

(r) In the case of any Shelf Registration Statement, the Company shall:

(i) make reasonably available for inspection by the Holders of Transfer
Restricted Notes to be registered thereunder, any Managing Underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
and any attorney, accountant or other agent retained by the Holders or any such
Managing Underwriter, all relevant financial and other records, pertinent
corporate documents and properties of the Company and any of its subsidiaries
reasonably requested by such persons;

(ii) make available for inspection by the Holders or any such Managing
Underwriter, and any attorney, accountant or other agent retained by such Holder
or Managing Underwriter (collectively, the “Inspectors”), at the offices where
normally kept, during reasonable business hours at such time or times as shall
be mutually convenient for the Company and the Inspectors as a group, all
financial and other records, pertinent corporate documents and instruments of
the Company and its subsidiaries (collectively, the “Records”) as shall be
reasonably necessary to enable them to exercise any applicable due diligence
responsibilities, and cause the officers, directors and employees of the Company
and its subsidiaries to supply all information reasonably requested by any such
Inspector in connection with the Shelf Registration Statement. Records that the
Company determines, in good faith, to be confidential and any Records that it
notifies the Inspectors are confidential shall not be disclosed by any Inspector
unless: (aa) the disclosure of such Records is necessary to avoid or correct a
material misstatement or material omission in the Shelf Registration Statement
or Prospectus; (bb) the release of such Records is ordered pursuant to a
subpoena or other order from a court of competent jurisdiction; (cc) disclosure
of such information is, in the opinion of counsel for any Inspector, necessary
or advisable in connection with any action, claim, suit or proceeding, directly
involving or potentially involving such Inspector and arising out of, based
upon, relating to, or involving this Agreement or any transactions contemplated
hereby or arising hereunder; or (dd) the information in such Records has been
made generally available to the public other than through the acts of such
Inspector; provided that prior notice shall be provided as soon as practicable
to the Company of the potential disclosure of any information by such Inspector
pursuant to clauses (bb) and (cc) of this Section 5(r)(ii) to permit the Company
to obtain a protective order (or waive the provisions of this Section 5(r)(ii)).
Each Inspector shall take such actions as are reasonably necessary to protect
the confidentiality of such information (if practicable) to the extent such
actions are otherwise not inconsistent with, an impairment of or in derogation
of the rights and interests of the Holder or any Inspector, unless and until
such information in such Records has been made generally available to the public
other than as a result of a breach of this Agreement;

(iii) make such representations and warranties to the Holders of Transfer
Restricted Notes registered thereunder and the Managing Underwriters, if any, in
form, substance and scope as are customarily made by the Company to Managing
Underwriters and covering matters including, but not limited to, those set forth
in the Purchase Agreement;

(iv) obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions, in form, scope and substance, shall be reasonably
satisfactory to the Managing Underwriters, if any) addressed to each selling
Holder and the Managing Underwriters, if any, covering such matters as are
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such Holders and Managing
Underwriters;

(v) obtain “comfort” letters and updates thereof from the independent certified
public accountants of the Company (and, if necessary, any other independent
certified public accountants of any subsidiary of the Company or of any business
acquired by the Company for which financial statements and financial data are,
or are required to be, included in the Registration Statement), addressed to
each selling Holder of the Transfer Restricted Notes covered by such Shelf
Registration Statement (provided such Holder furnishes the accountants with such
representations as the accountants customarily require in similar situations)
and the Managing Underwriters, if any, in customary form and covering matters of
the type customarily covered in “comfort” letters in connection with primary
underwritten offerings; and

(vi) deliver such documents and certificates as may be reasonably requested by
the Majority Holders and the Managing Underwriters, if any, including those to
evidence compliance with Section 5(i) and with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company.

The foregoing actions set forth in this Section 5(r) shall be performed at
(i) the effectiveness of such Shelf Registration Statement and each
post-effective amendment thereto and (ii) each pricing and closing, as
applicable, under any underwriting or similar agreement as and to the extent
required thereunder.

(s) If in the reasonable opinion of counsel to the Company there is a question
as to whether the Registered Exchange Offer is permitted by applicable law, the
Company hereby agrees to seek a no-action letter or other favorable decision
from the Securities Exchange Commission (the “Commission”) allowing the Company
to consummate a Registered Exchange Offer for such Transfer Restricted Notes.
The Company hereby agrees to pursue the issuance of such a decision to the
Commission staff level but shall not be required to take commercially
unreasonable action to effect a change of Commission policy. The Company hereby
agrees, however, to (A) participate in telephonic conferences with the
Commission, (B) deliver to the Commission staff an analysis prepared by counsel
to the Company setting forth the legal bases, if any, upon which such counsel
has concluded that such a Registered Exchange Offer should be permitted and
(C) diligently pursue a favorable resolution by the Commission staff of such
submission.

6. Registration Expenses. The Company shall bear all reasonable fees and
expenses (including the reasonable fees and expenses, if any, of Shearman &
Sterling LLP, counsel for the Initial Purchaser, incurred in connection with the
Registered Exchange Offer) incurred in connection with the performance of its
obligations under Sections 2, 3, 4 and 5 hereof (other than brokers’, dealers’
and underwriters’ discounts and commissions and brokers’, dealers’ and
underwriters’ counsel fees) and, in connection with the Shelf Registration
Statement, shall reimburse the Holders for the reasonable fees and disbursements
of one counsel for the Holders in connection therewith (which counsel shall be
selected by the Majority Holders).

7. Rules 144 and 144A. The Company shall use reasonable best efforts to file the
reports required to be filed by it under the Act and the Exchange Act in a
timely manner and, if at any time the Company is not required to file such
reports, it will, upon the request of any Holder of Transfer Restricted Notes,
make publicly available the applicable information necessary to permit sales of
their securities pursuant to Rules 144 and 144A (or any successor rule adopted
by the Commission). The Company covenants that it will use its reasonable best
efforts to take such further action as any Holder of Transfer Restricted Notes
may reasonably request, all to the extent required from time to time to enable
such Holder to sell Transfer Restricted Notes without registration under the
Securities Act within the limitations of the exemptions provided by Rules 144
and 144A (including the requirements of Rule 144A(d)(4) if applicable). The
Company will provide a copy of this Agreement to prospective Purchaser of
Transfer Restricted Notes identified to the Company by the Initial Purchasers
upon request. Upon the request of any Holder of Transfer Restricted Notes, the
Company shall deliver to such Holder a written statement as to whether it has
complied with such requirements.

8. Indemnification and Contribution. (a) (i) In connection with any Registration
Statement, the Company agrees to indemnify and hold harmless each Holder of
Transfer Restricted Notes covered thereby, the directors, officers, employees
and agents of each such Holder and each person who controls any such Holder
within the meaning of either the Act or the Exchange Act against any losses,
claims, damages or liabilities, joint or several, to which they or any of them
may become subject, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of any material fact contained in the
Registration Statement as originally filed or in any amendment thereof, in any
preliminary Prospectus or Prospectus or in any amendment thereof or supplement
thereto, or (ii) the omission or alleged omission to state therein a material
fact necessary to make the statements therein not misleading (in the case of the
Prospectus, in light of the circumstances under which they were made), and will
reimburse, as incurred, each such indemnified party, as incurred, for any legal
or other expenses reasonably incurred by them in connection with investigating,
defending against or appearing as a third-party witness in connection with any
such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any case to the extent that any such loss, claim,
damage or liability arises out of or is based upon (A) any untrue statement or
alleged untrue statement or omission or alleged omission made therein in
reliance upon and in conformity with written information relating to the Holder
furnished to the Company by or on behalf of any such Holder specifically for use
therein, or (B) use of a Registration Statement or the related Prospectus during
a period when a stop order has been issued in respect of such Registration
Statement or any proceedings for that purpose have been initiated or use of a
Prospectus when use of such Prospectus has been suspended pursuant to Section
3(d) or 5(c)(2); provided that in each case, that the Company has previously
provided notice to such Holder of such stop order, initiation of proceedings or
suspension. This indemnity agreement will be in addition to any liability that
the Company may otherwise have.

(ii) The Company also agrees to indemnify or contribute to Losses, as provided
in Section 8(d), of any Managing Underwriters of Transfer Restricted Notes
registered under a Registration Statement, their officers and directors and each
person who controls such Managing Underwriters on substantially the same basis
as that of the indemnification of the selling Holders provided in this Section
8(a) and shall, if requested by any Holder, enter into an underwriting agreement
reflecting such agreement, as provided in Section 5(q) hereof.

(b) Each Holder of Transfer Restricted Notes covered by a Registration Statement
severally agrees to indemnify and hold harmless the Company and its directors,
officers, employees and agents and each person who controls the Company within
the meaning of either the Act or the Exchange Act to the same extent as the
foregoing indemnity from the Company to each such Holder, but only with
reference to written information relating to such Holder furnished to the
Company by or on behalf of such Holder specifically for inclusion in the
documents referred to in the foregoing indemnity, or improper use by the Holder
of a Registration Statement or the related Prospectus during a period when a
stop order has been issued in respect of such Registration Statement or any
proceedings for that purpose have been initiated or use of a Prospectus when use
of such Prospectus has been suspended pursuant to Section 2(d), 3(d) or 5(c)(2);
provided that in each case, that such Holder received prior notice of such stop
order, initiation of proceedings or suspension. This indemnity agreement will be
in addition to any liability which any such Holder or person may otherwise have.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel of the
indemnifying party’s choice at the indemnifying party’s expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the indemnified party or parties
except as set forth below); provided, however, that such counsel shall be
reasonably satisfactory to the indemnified party. Notwithstanding the
indemnifying party’s election to appoint counsel to represent the indemnified
party in an action, the indemnified parties collectively shall have the right to
employ one separate counsel (in addition to local counsel), and the indemnifying
party shall bear the reasonable fees, costs and expenses of such separate
counsel (and local counsel) if (i) the use of counsel chosen by the indemnifying
party to represent the indemnified party would present such counsel with a
conflict of interest, (ii) the actual or potential defendants in, or targets of,
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded, based on the advice
of outside counsel, that there may be legal defenses available to it and/or
other indemnified parties which are different from or additional to those
available to the indemnifying party, (iii) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action or (iv) the indemnifying party shall have authorized the indemnified
party to employ separate counsel at the expense of the indemnifying party;
provided further, that the indemnifying party shall not be responsible for the
fees and expenses of more than one separate counsel (not including appropriate
local counsel) representing all the indemnified parties under paragraph (a) or
paragraph (b) above. An indemnifying party will not, without the prior written
consent of the indemnified parties, settle or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding.

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each applicable indemnifying party, in lieu of
indemnifying such indemnified party, shall have a joint and several obligation
to contribute to the aggregate losses, claims, damages and liabilities
(including legal or other expenses reasonably incurred in connection with
investigating or defending same) (collectively “Losses”) to which such
indemnified party may be subject in such proportion as is appropriate to reflect
the relative benefits received by such indemnifying party, on the one hand, and
such indemnified party, on the other hand, from the Registration Statement which
resulted in such Losses. If the allocation provided by the immediately preceding
sentence is unavailable for any reason, the indemnifying party and the
indemnified party shall contribute in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations. The relative
fault of the parties shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or such Holder or such other indemnified
person, as the case may be, on the other, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The relative benefits received by the Company on the one
hand and the Holders on the other with respect to the Registration Statement
shall be deemed to be in the same proportion as the sum of the net proceeds from
the original issuance of the Notes received by the Company, on the one hand,
bear to the gain realized by the Holder with respect to its sale of Transfer
Restricted Securities, on the other. Benefits received by any Managing
Underwriter shall be deemed to be equal to the total underwriting discounts and
commissions, as set forth on the cover page of the Prospectus forming a part of
the Registration Statement that resulted in such Losses. The amount paid by an
indemnified party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any action or claim which is
the subject of this subsection (d). Notwithstanding any other provision of this
Section 8(d), the Holders of the Transfer Restricted Notes shall in no case be
required to contribute any amount in excess of the amount by which the net
proceeds received by such Holders from the sale of the Transfer Restricted Notes
pursuant to a Registration Statement exceeds the amount of damages which such
Holders have otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission and in no case shall any
Managing Underwriter be responsible for any amount in excess of the underwriting
discount or commission applicable to the Transfer Restricted Notes purchased by
such Managing Underwriter under the Registration Statement which resulted in
such Losses pursuant to the terms of this Agreement. The parties agree that it
would not be just and equitable if contribution were determined by pro rata
allocation or any other method of allocation that does not take into account the
equitable considerations referred to above. Notwithstanding the provisions of
this paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 8, each person who controls an indemnified party within the meaning
of either the Act or the Exchange Act and each director, officer, employee and
agent of such indemnified party shall have the same rights to contribution as
such indemnified party, and each person who controls the Company within the
meaning of either the Act or the Exchange Act and each director, officer,
employee and agent of the Company shall have the same rights to contribution as
the Company, subject in each case to the applicable terms and conditions of this
paragraph (d).

(e) The provisions of this Section 8 will remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder, the Company
or any of the officers, directors or controlling persons referred to in
Section 8 hereof, and will survive the sale by a Holder of Transfer Restricted
Notes covered by a Registration Statement.

9. Underwritten Registrations.

If any of the Transfer Restricted Notes covered by any Shelf Registration
statement are to be sold in an underwritten offering, the Managing Underwriter
that will administer the offering will be selected by the Majority Holders of
such Transfer Restricted Notes included in such offering, subject to the consent
of the Company, which is not to be unreasonably withheld; it being expressly
agreed that Wachovia is an acceptable Managing Underwriter to the Company and
such Holders shall be responsible for all underwriting commissions and discounts
in connection therewith.

No person may participate in any underwritten registration hereunder unless such
person (i) agrees to sell such person’s Transfer Restricted Notes on the basis
reasonably provided in any underwriting arrangements approved by the persons
entitled hereunder to approve such arrangements and (ii) completes and executes
all questionnaires, powers of attorney, custody agreements, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements.

10. Miscellaneous. (a) No Inconsistent Agreements. The Company has not, as of
the date hereof, entered into nor shall it, on or after the date hereof, enter
into any agreement that is inconsistent with the rights granted to the Holders
herein or otherwise conflicts with the provisions hereof.

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, qualified, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the Company has obtained the written consent of the
Majority Holders. Notwithstanding the foregoing, a waiver or consent to depart
from the provisions hereof with respect to a matter that relates exclusively to
the rights of the Holders whose securities are being sold pursuant to an
Exchange Offer Registration Statement or a Shelf Registration Statement and that
does not directly or indirectly affect, impair, limit or compromise the rights
of other Holders may be given by Holders of at least a majority in aggregate
principal amount of the applicable notes being sold pursuant to such
registration statement.

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail, telex,
telecopier, or air courier guaranteeing overnight delivery:

(i) if to the Initial Purchasers, as follows:

Wachovia Capital Markets, LLC
One Wachovia Center
301 South College Street
Charlotte, North Carolina 28288-0604
Fax: (704) 383-6596
Attention: High Yield Origination

With a copy to:

Bruce Czachor
Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022
Fax: (212) 848-7179

(ii) if to any other Holder, at the most current address given by such Holder to
the Company in accordance with the provisions of this Section 10(c), which
address initially is, with respect to each Holder, the address of such Holder
maintained by the registrar under the Indenture, with a copy in like manner to
the Initial Purchaser; and

(iii) if to the Company, as follows:

IKON Office Solutions, Inc.
70 Valley Stream Parkway
Malvern, PA 19355
Attention: Chief Financial Officer
Fax: (610) 408-7028

With a copy to:

Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019-7475
Attention: Andrew J. Pitts

All such notices and communications shall be deemed to have been duly given when
received, if delivered by hand or air courier, and when sent, if sent by
first-class mail, telex or telecopier.

The Company by notice to the others may designate additional or different
addresses for subsequent notices or communications.

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without the need for an express assignment or any consent by the Company
thereto, subsequent Holders.

(e) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(f) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(g) Governing Law and Consent to Jurisdiction. This agreement shall be governed
by and construed in accordance with the laws of the State of New York. The
Company (x) submits to the nonexclusive jurisdiction of the courts of the State
of New York and of the United States sitting in the Borough of Manhattan in
respect of any action, claim or proceeding (“Proceeding”) arising out of or
relating to this Agreement or the transactions contemplated hereby, (y)
irrevocably waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any
Proceeding in the Supreme Court of the State of New York, County of New York, or
the United States District Court for the Southern District of New York, and any
claim that any Proceeding in any such court has been brought in an inconvenient
forum, and (z) agree that any service of process or other legal summons in
connection with any Proceeding may be served on it by mailing a copy thereof by
registered mail, or a form of mail substantially equivalent thereto, postage
prepaid, addressed to the served party at its address as provided for in
Section 10(c). Nothing in this section shall affect the right of the parties to
serve process in any other manner permitted by law.

(h) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

(i) Notes Held by the Company, Etc. Whenever the consent or approval of Holders
of a specified percentage of principal amount of Transfer Restricted Notes or
Exchange Notes is required hereunder, Transfer Restricted Notes or Exchange
Notes held by the Company or any of its Affiliates (other than subsequent
Holders of Transfer Restricted Notes or Exchange Notes if such subsequent
Holders are deemed to be Affiliates solely by reason of their holdings of such
Notes) shall not be counted in determining whether such consent or approval was
given by the Holders of such required percentage.

1

Please confirm that the foregoing correctly sets forth the agreement between and
among the Company and the Initial Purchasers.

Very truly yours,

 
 
IKON OFFICE SOLUTIONS, INC.
 
By: /s/ KATHLEEN M. BURNS
 
 
Name: Kathleen M. Burns
 
Title: Vice President and Treasurer
 

2

The foregoing Agreement is hereby acknowledged and accepted as of the date first
written above.

 
 
WACHOVIA CAPITAL MARKETS, LLC
 
By: /s/ JEFF GORE
 
 
Name: Jeff Gore
 
Title: Director
 
LEHMAN BROTHERS INC.
 
By: /s/ JOHN COKINOS
 
 
Name: John Cokinos
 
Title: Senior Vice President

3

ANNEX A

Each broker-dealer that receives Exchange Notes for its own account pursuant to
the Registered Exchange Offer must acknowledge that it will deliver a prospectus
in connection with any resale of such Exchange Notes. The Letter of Transmittal
states that by so acknowledging and by delivering a prospectus, a broker-dealer
will not be deemed to admit that it is an “underwriter” within the meaning of
the Act. This Prospectus, as it may be amended or supplemented from time to
time, may be used by a broker-dealer during the Exchange Offer Registration
Period in connection with resales of Exchange Notes received in exchange for
Notes where such Notes were acquired by such broker-dealer as a result of
market-making activities or other trading activities. The Company has agreed
that, during the Exchange Offer Registration Period, it will make this
Prospectus available to any broker-dealer for use in connection with any such
resale. See “Plan of Distribution.”

4

ANNEX B

Each broker-dealer that receives Exchange Notes for its own account in exchange
for Notes, where such Notes were acquired by such broker-dealer as a result of
market-making activities or other trading activities, must acknowledge that it
will deliver a prospectus in connection with any resale of such Exchange Notes
during the Exchange Offer Registration Period. See “Plan of Distribution.”

5

ANNEX C

PLAN OF DISTRIBUTION

Each broker-dealer that receives Exchange Notes for its own account pursuant to
the Registered Exchange Offer must acknowledge that it will deliver a prospectus
in connection with any resale of such Exchange Notes during the Exchange Offer
Registration Period. This Prospectus, as it may be amended or supplemented from
time to time, may be used by a broker-dealer in connection with resales of
Exchange Notes received in exchange for Notes where such Notes were acquired as
a result of market-making activities or other trading activities. The Company
has agreed that, during the Exchange Offer Registration Period, it will make
this Prospectus, as amended or supplemented, available to any broker-dealer for
use in connection with any such resale.

The Company will not receive any proceeds from any sale of Exchange Notes by
broker-dealers. Exchange Notes received by broker-dealers for their own account
pursuant to the Registered Exchange Offer may be sold from time to time in one
or more transactions in the over-the-counter market, in negotiated transactions,
through the writing of options on the Exchange Notes or a combination of such
methods of resale, at market prices prevailing at the time of resale, at prices
related to such prevailing market prices or negotiated prices. Any such resale
may be made directly to Purchaser or to or through brokers or dealers who may
receive compensation in the form of commissions or concessions from any such
broker-dealer and/or the Purchaser of any such Exchange Notes. Any broker-dealer
that resells Exchange Notes that were received by it for its own account
pursuant to the Registered Exchange Offer and any broker or dealer that
participates in a distribution of such Exchange Notes may be deemed to be an
“underwriter” within the meaning of the Act and any profit from any such resale
of Exchange Notes and any commissions or concessions received by any such
persons may be deemed to be underwriting compensation under the Act. The Letter
of Transmittal states that by acknowledging that it will deliver and by
delivering a prospectus, a broker-dealer will not be deemed to admit that it is
an “underwriter” within the meaning of the Act.

During the Exchange Offer Registration Period, the Company will promptly send
additional copies of this Prospectus and any amendment or supplement to this
Prospectus to any broker-dealer that requests such documents in the Letter of
Transmittal. The Company has agreed to pay all expenses incident to the
Registered Exchange Offer (including the expenses of one counsel for the holders
of the Notes) other than dealers’ and brokers’ discounts, commissions and
counsel fees and will indemnify the holders of the Notes (including any
broker-dealers) against certain liabilities, including liabilities under the
Act.

[If applicable, add information required by Regulation S-K Items 507 and/or
508.]

6

ANNEX D

CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10 ADDITIONAL COPIES
OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR SUPPLEMENTS THERETO.

Name:

Address:

The undersigned represents that it is not an Affiliate of the Company, that any
Exchange Notes to be received by it will be acquired in the ordinary course of
business and that at the time of the commencement of the Registered Exchange
Offer it had no arrangement with any person to participate in a distribution of
the Exchange Notes.

In addition, if the undersigned is not a broker-dealer, the undersigned
represents that it is not engaged in, and does not intend to engage in, a
distribution of Exchange Notes. If the undersigned is a broker-dealer that will
receive Exchange Notes for its own account in exchange for Notes, it represents
that the Notes to be exchanged for Exchange Notes were acquired by it as a
result of market-making activities or other trading activities and acknowledges
that it will deliver a prospectus in connection with any resale of such Exchange
Notes; however, by so acknowledging and by delivering a prospectus, the
undersigned will not be deemed to admit that it is an “underwriter” within the
meaning of the Act.

7